Opinion issued August 9, 2007
 










 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01135-CR
____________

MICHAEL RANDLE RAINVILLE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 10th District Court 
Galveston County, Texas
Trial Court Cause No. 06CR0738



MEMORANDUM  OPINION
 On July 24, 2007, appellant, Michael Randle Rainville, filed a motion to
dismiss this appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).